Citation Nr: 0117196	
Decision Date: 06/27/01    Archive Date: 07/03/01

DOCKET NO.  00-01 970A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Edward F. Flood, Associate Counsel




INTRODUCTION

The veteran had active service from May 1946 to January 1947, 
and he had essentially continuous active service from 
March 1948 to March 1968; he died in January 1980 from 
complications due to squamous cell carcinoma of the lung.  
The appellant in this matter is his surviving spouse.  

By January 1981 decision, the Board of Veterans' Appeals 
(Board) denied the appellant's claim of service connection 
for the cause of the veteran's death as it was determined 
there was no evidence linking the veteran's cause of death to 
his active service.  

In August 1999, the appellant requested that her claim be 
reopened based on new service-connected presumptions 
regarding exposure to the herbicide Agent Orange during the 
Vietnam era. 

This matter comes to the Board from an October 1999 rating 
decision by the Department of Veterans Affairs (VA) Houston 
Regional Office (RO) which reopened and then denied service 
connection for the cause of the veteran's death.  


REMAND

In November 2000, while this appeal was pending, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096-98 (2000), was passed, eliminating the 
requirement of a well-grounded claim and fundamentally 
enhancing VA's duty to assist and provide notice to the 
veteran or the appellant.  This new law requires VA to make 
reasonable efforts to assist the appellant in obtaining 
evidence necessary to substantiate her claim for benefits.  
The assistance provided by VA shall include obtaining a 
medical opinion when such an opinion is necessary to make a 
decision on the claim.  An opinion is considered 
"necessary" if the evidence of record (both medical and 
lay, including statements from the appellant herself) 
contains competent evidence that the cause of the veteran's 
death may be associated with active service; but the evidence 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  

Under the basic statutory and regulatory provisions governing 
the benefit at issue, to establish service connection for the 
cause of the veteran's death on a direct basis, the evidence 
must show that a disability was incurred in or aggravated by 
active service either caused or contributed substantially or 
materially to cause death.  For a service-connected 
disability to be the cause of death, it must singularly or 
with some other condition be the immediate or underlying 
cause, or be etiologically related.  38 U.S.C.A. § 1310 (West 
1991 & Supp. 2000); 38 C.F.R. § 3.312 (2000).  A contributory 
cause of death is inherently one not related to the principal 
cause.  In determining whether a service- connected 
disability contributed to death, it must be shown that it 
contributed substantially or materially; that it combined to 
cause death; that it aided or lent assistance to the 
production of death.  It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 
3.312(c).  

In addition to establish service-connection for the cause of 
the veteran's death on a direct basis, service connection may 
also be established on a presumptive basis.  Where a claimant 
served continuously for 90 days or more during a period of 
war, as is the case with the veteran, certain ailments listed 
that manifest to a degree of 10 percent within a year from 
the date of termination of such service shall be presumed to 
have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.307, 3.309(a) (2000).

Further, a veteran who, during active military, naval, or air 
service, served in the Republic of Vietnam during the Vietnam 
era, and has a disease listed at 38 C.F.R. § 3.309(e), shall 
be presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(a).  The "Vietnam 
era" is the period beginning on February 28, 1961, and 
ending on May 7, 1975, inclusive, in the case of a veteran 
who served in the Republic of Vietnam during that period.  
38  C.F.R. § 3.2(f) (2000).  A "herbicide agent" is a 
chemical in a herbicide used in support of United States and 
allied military operations in the Republic of Vietnam during 
the Vietnam era.  38 C.F.R. § 3.307(a)(6)(i).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, lung cancer shall be 
service-connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6)(iii) (2000) are met, even though there is no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) 
(2000) are also satisfied.  Lung cancer shall have become 
manifest to a degree of 10 percent or more after service 
within 30 years after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval, 
or air service.  38 C.F.R. § 3.307(a)(6)(ii).  
Notwithstanding the foregoing, the U.S. Court of Appeals for 
the Federal Circuit has determined that an appellant is not 
precluded from establishing service connection with proof of 
direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).

It is undisputed in this case that the underlying cause of 
the veteran's death was lung cancer.  There is no competent 
evidence of record showing that any other condition 
contributed substantially or materially to the cause death.  
In August 1999, when she requested that her claim be 
reopened, she asserted that the veteran's lung cancer was 
related to his exposure to herbicide agents.  In February 
2000, she reported that he was exposed daily to Agent Orange 
while on active duty during the Vietnam era as an aircraft 
electrician and mechanic in Thailand.  She acknowledged that 
he was not assigned to duty in Vietnam (a requirement of a 
service-connected presumption under the provisions discussed 
above); however, she stated that during his career, he was 
exposed to Agent Orange and asbestos on a regular basis and 
that cigarettes were widely distributed to military 
personnel.  She further reported that his physicians when 
treating his cancer asked him about his exposure to asbestos 
and smoking.  However, there is not much medical evidence in 
the record to evaluate his condition and how it might relate 
to his active duty.  

The U.S. Court of Appeals for Veterans Claims (Court) has 
observed that the duty to assist is not always a one-way 
street.  If a claimant wishes help, he or she cannot 
passively wait for it in those circumstances where they may 
or should have information that is essential in obtaining the 
putative evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  Therefore, it is important to the extent 
possible that the appellant provide the names and addresses 
of physicians who treated the veteran in order that VA may 
secure his relevant medical records.

Although the March 2001 supplemental statement of the case 
stated that the appellant's claim for service connection for 
the cause of the veteran's death was denied based on the 
merits, rather than not being well grounded, there is no 
evidence VA assisted her in the development of her claim.  
Thus, the RO should obtain the veteran's personnel records to 
evaluate more precisely his duties, his exposure to the 
herbicide Agent Orange and asbestos and, furthermore, to 
secure a medical opinion regarding whether the veteran's 
death was service connected.  

Accordingly, this case is REMANDED for the following:  

1.  The RO should ensure that the record 
is fully developed prior to adjudication 
in accord with the revised obligations 
and duty to assist set forth in VCAA, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  

2.  The RO should request that the 
appellant supply the names and addresses 
of any additional individuals or 
treatment facilities that conducted 
evaluations on the veteran, particularly 
in regard to his cancer treatment.  After 
securing any authorizations for release 
of such information, all documents 
obtained (not already of record) should 
then be added to the claims file.

3.  The RO should also request through 
official channels copies of the veteran's 
service personnel records in order to 
evaluate more precisely the types of duty 
he actually performed in service, 
including his duty stations, geographic 
locations, unit assignments, and 
specifically his duties and assignments 
in Thailand during the Vietnam era.  The 
RO should specifically contact the 
National Personnel Records Center and 
request administrative service 
qualification records for all periods of 
service in all military branches and 
components.  

4.  The RO should ensure that all 
identifiable documentary evidence is 
obtained and that the claims file undergo 
VA medical evaluation (a review of the 
records by an appropriate specialist) for 
the purpose of an opinion as to the 
nature and, to the extent possible, 
etiology of the veteran's lung cancer.  
The medical examiner should opine whether 
the veteran's lung cancer is at least as 
likely as not related to his military 
service.  The examiner should comment on 
the veteran's in-service exposure to 
Agent Orange, asbestos, and cigarette 
smoking, and whether it is at least as 
likely as not that any or all were 
related to his cause of death.  All 
development attempted and opinion 
rendered should be documented and 
associated with the claims file.

After the development requested above has been completed to 
the extent possible, the RO should again review the record.  
If any benefit sought on appeal, for which a notice of 
disagreement has been filed, remains denied, the appellant 
and her representative should be furnished a supplemental 
statement of the case and given the opportunity to respond.  
Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	J. F. GOUGH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


